PER CURIAM
We grant the state’s motion for reconsideration of our opinion, 83 Or App 270, 730 P2d 43 (1986), for the limited purpose of modifying the disposition of the appeal in one particular. Because defendant was charged separately with careless driving, we suspend execution of the sentence of his conviction for that charge, pending further proceedings in the trial court. In the event defendant is retried and convicted of reckless driving, the state concedes that the careless driving conviction must then be vacated. If defendant is not convicted on the reckless driving charge, his sentence for careless driving may then be executed.
Motion for reconsideration allowed; former opinion modified to provide that execution of the sentence for careless driving conviction be suspended pending action on the remand of the reckless driving conviction.